The plaintiff recovered a verdict of $3,000 for alleged assault by the defendants, husband and wife, by shooting him with a rifle, the bullet penetrating his side. The evidence was contradictory, much of the defendants’ self contradictory, and upon a careful examination the court is not of opinion that the jury manifestly erred in accepting the plaintiff’s version.
The damages are large but not so extravagant as to require reduction by the court, when the serious nature of the assault and the proper awarding of punitive damages are considered. Motion overruled.